DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite the limitation "bent toward the other side."  There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, this limitation will be interpreted as “bent toward an another side.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochida (US Pub. No. 2007/0145540).
Regarding claim 1, in FIG. 2, Mochida discloses an electronic component comprising: a base (7, paragraph [0032]); an electronic element (1/2, paragraph [0022]) provided on one side of the base; a connecting body (4b/4c, paragraph [0041]) provided on one side of the electronic element; a heat dissipating block (8, paragraph [0034]; metallic layer is capable of dissipating at least some heat) provided on one side of the connecting body; an insulating part (6, paragraph [0038]) provided between the connecting body and the heat dissipating block; and a sealing part (11, paragraph [0037]) in which the electronic element, the connecting body and the insulating part are sealed, and wherein at least a part of a surface (exposed surface of 7) on another side of the base is exposed from the sealing part, at least a part of a surface (exposed surface of 8) on one side of the heat dissipating block is exposed from the sealing part, a distal end part of the connecting body is bent toward an another side via a bent part, the insulating part is provided on one side of the distal end part, and the insulating part is an elastic member having a heat-dissipating and insulating property (epoxy resin has at least some elasticity and is capable of dissipating at least some heat).

Regarding claim 6, in FIG. 2, Mochida discloses that the insulating part is a heat-dissipating and insulating sheet or a heat-dissipating and insulating material (the insulating material of 6 is able to dissipate at least some heat).
Regarding claim 10, in FIG. 2, Mochida discloses that only the heat dissipating block is exposed from one side of the sealing part.
Regarding claim 11, in FIG. 2, Mochida discloses that the base, the heat dissipating block and the connecting body are made of same material (e.g. copper, paragraphs [0030] and [0032]).
Regarding claim 12, in FIG. 2, Mochida discloses a surface on the another side of the heat dissipating block has a roughened surface (surface has at least some degree of roughness).
Regarding claim 13, in FIG. 2, Mochida discloses that the distal end part of the connecting body is provided only on one side of the electronic element.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mochida (US Pub. No. 2007/0145540).
Regarding claim 8, Mochida appears not to explicitly disclose that the insulating part has a thickness in a range of from 1/5 to 1/1 of a thickness of a distal end part of the connecting body. There is no evidence showing the criticality of the claimed thickness.
The semiconductor art well recognized that insulator thickness controls parameters critical for device performance, including dielectric breakdown, mechanical viability (which includes strength as imparted by insulator thickness), and overall device thickness. Insulator thickness is therefore an art recognized result affecting parameter.
.
Allowable Subject Matter
Claim 3 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art failed to disclose or reasonably suggest the claimed an electronic component particularly characterized by a distal end part of the connecting body having a recessed part, and the insulating part being provided in the recessed part.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896